DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–8 is/are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 15 March 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawings.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1–4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takijiri et al. (WO 2016/103657 A1, see English language equivalent, US 2017/0317380 A1; hereinafter Takijiri) in view of Abe et al. (US 2015/0311563 A1, hereinafter Abe).
Regarding claims 1, 3, and 8, Takijiri discloses a nonaqueous electrolyte secondary battery (10, [0012]) comprising:
a positive electrode (11) containing a positive electrode mixture (see positive electrode mixed material layer, [0018]);
a negative electrode (12, [0012]); and
a nonaqueous electrolyte containing a nonaqueous solvent and a lithium salt dissolved in the nonaqueous solvent (Fig. 1, [0038]),
wherein the positive electrode mixture contains a positive electrode active material (see lithium transition metal oxide, [0021]) and a phosphate salt (see lithium phosphate, [0022]);
the positive electrode active material contains a lithium-nickel composite oxide represented by formula (1): LixNi1-yM1yO2 (see lithium transition metal oxide, [0021])
wherein 0.9 ≤ x ≤ 1.1, 0 ≤ y ≤ 0.7 (see lithium transition metal oxide, [0021]), and
M1 is at least one element selected from the group consisting of Co, Mn, Fe, Ti, Al, Mg, Ca, Sr, Zn, Y, Yb, Nb, Cr, V, Zr, Mo, W, Cu, In, Sn, and As (see lithium transition metal oxide, [0021]); and
the nonaqueous solvent contains a trifluoropropionate ester represented by formula (2): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (2) (see 3,3,3-trifluoropropionic acid methyl ester, [0039])
wherein R1 is a C1-3 alkyl group (see 3,3,3-trifluoropropionic acid methyl ester, [0039]).
Takijiri does not explicitly disclose:
a ratio S/D of a specific surface area S in m2/g to an average particle diameter D in μm of the phosphate salt is 5 or more;
wherein the ratio S/D is 25 or more and 100 or less; and
wherein a ratio of the phosphate salt in the positive electrode mixture is 0.01% to 10% by mass.
Abe discloses a positive electrode mixture containing a phosphate salt (see inorganic phosphate compound, [0039]), wherein a ratio S/D of a specific surface area S (m2/g) to the average particle diameter D (μm) of the phosphate salt is 5 or more (see Li3PO4, [0078]); wherein the ratio S/D is 0.33 or more and 50 or less (see inorganic phosphate compound, [0042]); and wherein the ratio of the phosphate salt in the positive electrode mixture is 0.01% to 10% by mass (see inorganic phosphate compound content, [0043]) to reduce the deterioration of the positive electrode (see inorganic phosphate compound, [0039]). Takijiri and Abe are analogous art because they are directed to nonaqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the phosphate salt of Takijiri with the ratio S/D and ratio of phosphate salt in positive electrode mixture of Abe in order to reduce the deterioration of the positive electrode.
In re Malagari, 182 USPQ 549.
Regarding claim 2, modified Takijiri discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery:
wherein the phosphate salt is lithium phosphate (see lithium phosphate, [0022]).
Regarding claim 4, modified Takijiri discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery:
wherein a ratio of the trifluoropropionate ester in the nonaqueous solvent is 10% by volume or more (see content, [0039]).
Regarding claim 6, modified Takijiri discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery:
wherein the nonaqueous electrolyte contains lithium bis(fluorosulfonyl)amide (see electrolyte salt, [0044]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takijiri et al. (WO 2016/103657 A1, see English language equivalent, US 2017/0317380 A1) in view of Abe (US 2015/0311563 A1, hereinafter Abe) as applied to claim(s) 1 above, and further in view of Katou et al. (WO 2016/088837 A1, hereinafter Katou).
Regarding claim 5
wherein the nonaqueous electrolyte further contains a carboxylic acid fluoroalkyl ester represented by formula (3) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (3),
wherein R2 represents a C1-3 alkyl group, and
R3 represents a fluorinated C1-3 alkyl group.
Katou discloses a nonaqueous electrolyte containing a carboxylic acid fluoroalkyl ester represented by formula (3) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (3), wherein R2 represents a C1-3 alkyl group, and R3 represents a fluorinated C1-3 alkyl group  to increase the withstand voltage (see 2,2,2-trifluoroethyl acetate, [0110]). Takijiri and Katou are analogous art because they are directed to nonaqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the nonaqueous electrolyte of modified Takijiri with the carboxylic acid fluoroalkyl ester as taught by Katou in order to increase the withstand voltage.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takijiri (WO 2016/103657 A1, see English language equivalent, US 2017/0317380 A1) in view of Abe (US 2015/0311563 A1) as applied to claim(s) 1 above, and further in view of Furuichi et al. (JP 2016/207635 A; see English language equivalent, US 2018/0123118 A1; hereinafter Furuichi).
Regarding claim 7
wherein an amount of lithium eluted in water is 0.01% to 0.2% by mass of the positive electrode mixture when the positive electrode mixture is dispersed in pure water.
Furuichi discloses a positive electrode mixture comprising an amount of lithium eluted in water is 0.01% to 0.2% by mass of the positive electrode mixture when the positive electrode mixture is dispersed in pure water (see excess lithium, [0164]) to suppress gas generation in the positive electrode mixture (see excess lithium, [0062]). Takijiri and Furuichi are analogous art because they are directed to nonaqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the positive electrode mixture to elute the amount of lithium as taught by Furuichi in order to suppress gas generation in the positive electrode mixture.

Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
Applicants argue Takijiri in view of Abe at least fails to provide for the aspect of a ratio S/D of a specific surface area S in m2/g to an average particle diameter D in µm of the phosphate salt being 5 or more (P9/¶4). Abe discloses a lithium phosphate having a specific surface area of 29 m2/g and an average particle diameter of 6.1 µm, which equates to a ratio S/D of 4.8. The ratio S/D of the claim is recited to a single significant figure. In order to compare the ratio S/D of Abe with the claimed ratio S/D, the S/D ratio of Abe is rounded to a single significant figure. The ratio S/D of 4.8 is properly rounded to 5, which is within the claimed range of "5 or more." Further, Abe discloses a specific surface area of ranging from 5 to 50 m2/g and an average 2/g to an average particle diameter D in µm of the phosphate salt being 5 or more.
Applicants argue that Takijiri and Abe are directed to positive electrode active materials that are different from each other in terms of primary constituents (P10/¶2). Takijiri is directed to a lithium transition metal oxide containing cobalt, which is with respect to the total mass of the metal elements except Li, 1 to less than 20 percent by mole. (e.g., abstract, [0005], [0019]). Abe discloses a lithium transition metal oxide having an upper limit of operating voltage of 4.3 V or more (e.g., [0030]). Abe discloses the lithium transition metal oxide may include Ni, Mn, Ti, Cr, Fe, Co, Cu, Zn, and Al (e.g., [0031]). Takijiri also discloses the lithium transition metal oxide may include Ni, Mn, Ti, Cr, Fe, Co, Cu, Zn, and Al (e.g., [0020]). The positive electrode active materials of Takijiri have an upper limit of operating voltage of 4.3 V or more (e.g., [0069] of US 2007/0154815 A1, [0061] of US 2007/0172734 A1, Tables 1–205 of US 2004/0234853 A1, Table 1 of US 2014/0154572 A1, [0003] of US 2016/0164057 A1, [0049] of US 2018/0175387 A1, [0003] of US 2019/0288340 A1). Therefore, Takijiri and Abe are directed to positive electrode active materials that are similar to each other in terms of primary constituents.
Applicants argue Takijiri teaches a nickel-cobalt-aluminum material (P10/¶3). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Takijiri and Abe are directed to positive electrode active materials that are similar to each other in terms of primary constituents as detailed above.
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Takijiri and Abe are directed to positive electrode active materials that are similar to each other in terms of primary constituents as detailed above.
Applicants argue Abe teaches the use of an inorganic phosphate compound to resolve a problem unique to a positive electrode having a maximum operating voltage of 4.3 V or higher (P10/¶4).  Takijiri is directed to a lithium transition metal oxide containing cobalt, which is with respect to the total mass of the metal elements except Li, 1 to less than 20 percent by mole. (e.g., abstract, [0005], [0019]). The positive electrode active materials of Takijiri have an upper limit of operating voltage of 4.3 V or more as detailed above. Therefore, the use of an inorganic phosphate compound to resolve a problem unique to a positive electrode having a maximum operating voltage of 4.3 V or higher is applicable to Takijiri.
Applicants argue Abe teaches an active material consisting of a lithium nickel manganese composite oxide (P10/¶4). Abe teaches the inorganic phosphate is applicable to a transition metal dissolving out of the positive electrode active material at high voltage (e.g., [0039]). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Takijiri discloses a lithium transition metal oxide that can be operated at a high voltage as detailed above. Therefore, Abe teaches an active material including a transition metal that dissolves out of the positive electrode active material at high voltage.
Applicants argue Takijiri is directed to a non-aqueous electrolyte secondary battery having an NCA cathode, in particular, those with Ni content of 80% or more and Co content of 1 to 20% where the percentage is by mole relative to the total mass of the metal elements except Li 
Applicants argue all working examples disclosed therein are limited to an operational voltage of 4.2V or less (P10/¶5). Takijiri is directed to a lithium transition metal oxide containing cobalt, which is with respect to the total mass of the metal elements except Li, 1 to less than 20 percent by mole. (e.g., abstract, [0005], [0019]). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). The positive electrode active materials of Takijiri have an upper limit of operating voltage of 4.3 V or more as detailed above. Therefore, Takijiri is directed to a lithium transition metal oxide having an upper limit of operating voltage of 4.3 V or more.
Applicants argue Takijiri concerns a composition of positive electrode active material and associated voltage range different from those taught in Abe (P11/¶1). Takijiri concerns a composition of positive electrode active material and associated voltage range similar to those taught in Abe as detailed above.
Applicants argue Takijiri is devoid of the particular problem identified as related to the use of a lithium manganese composite oxide of Abe (P11/¶1). Abe teaches the inorganic phosphate is applicable to a transition metal dissolving out of the positive electrode active material at high voltage (e.g., [0039]). The positive electrode active materials of Takijiri have an upper limit of operating voltage of 4.3 V or more as detailed above. Therefore, Takijiri is not devoid of the particular problem identified as related to the use of positive electrode active materials containing transition metal at high voltage.

Applicants argue paragraph [0042] of Abe discloses physical characteristics of its inorganic phosphate compound, wherein a range of possible average particle diameter and a range of possible BET specific surface area are recited as two separate, individual properties as opposed to a combination of variables forming a particular ratio (P11/¶2). The teaching of two properties inherently teaches a mathematical expression of those two variables. The ratio S/D is simply a mathematical expression of a specific surface area and average particle diameter. Further, it is well known in the art that specific surface area and average particle diameter are related properties. The specific surface area increases as the particle diameter decreases (e.g., [0043] of US 2015/0188123 A1). Abe discloses a lithium phosphate having a specific surface area of 29 m2/g and an average particle diameter of 6.1 µm, which equates to a ratio S/D of 4.8. The ratio S/D of the claim is recited to a single significant figure. In order to compare the ratio S/D of Abe with the claimed ratio S/D, the S/D ratio of Abe is rounded to a single significant figure. The ratio S/D of 4.8 is properly rounded to 5, which is within the claimed range of "5 or more." Further, Abe discloses a specific surface area of ranging from 5 to 50 m2/g and an average particle diameter of 1 to 15 µm (see inorganic phosphate compound, [0042]). The S/D ratio is determined by dividing the specific surface area by the average particle diameter. 
Applicants argue nothing in Abe teaches or suggests controlling the surface area and the diameter relative to each other (P11/¶2). Abe teaches controlling both the surface area and the diameter (e.g., [0042]). The teaching of two properties inherently teaches a mathematical expression of those two variables. The ratio S/D is simply a mathematical expression of a specific surface area and average particle diameter. Abe discloses a lithium phosphate having a specific surface area of 29 m2/g and an average particle diameter of 6.1 µm, which equates to a ratio S/D of 4.8. The ratio S/D of the claim is recited to a single significant figure. In order to compare the ratio S/D of Abe with the claimed ratio S/D, the S/D ratio of Abe is rounded to a single significant figure. The ratio S/D of 4.8 is properly rounded to 5, which is within the claimed range of "5 or more." Further, Abe discloses a specific surface area of ranging from 5 to 50 m2/g and an average particle diameter of 1 to 15 µm (see inorganic phosphate compound, [0042]). Therefore, Abe teaches and suggest controlling the surface area and the diameter relative to each other.
Applicants argue the specific example recited in paragraph [0078] of Abe uses Li3PO4 particles with an average particle diameter of 6.1 µm and a BET specific surface area of 29 m2/g resulting in a ratio S/D of approximately 4.8 (P11/¶2). The ratio S/D of the claim is recited to a single significant figure. In order to compare the ratio S/D of Abe with the claimed ratio S/D, the S/D ratio of Abe is rounded to a single significant figure. The ratio S/D of 4.8 is properly rounded to 5, which is within the claimed range of "5 or more."
Applicants argue no prior art recognizes the ratio S/D or combination of the individual parameters S and D, as a result-effective variable that could be calibrated to obtain a specific 
Applicants argue there is no reason to believe that the resulting compound would exhibit a ratio S/D within the range instantly claimed (P11/¶2). Abe discloses a ratio S/D within the claimed range as detailed above. Therefore, there is reason to believe that the resulting compound would exhibit a ratio S/D within the range instantly claimed
Applicants argue claim 8 is at least distinguished from the art of record based on its dependency to parent claim 1 (P12/¶4). Claim 1 is not allowable as detailed above.
Abe merely discloses specific ranges for the two parameters S and D independently (P12/¶4). The teaching of two properties inherently teaches a mathematical expression of those two variables. The ratio S/D is simply a mathematical expression of a specific surface area and average particle diameter. Further, it is well known in the art that specific surface area and average particle diameter are related properties. The specific surface area increases as the particle diameter decreases as detailed above. Abe discloses a specific surface area of ranging from 5 to 50 m2/g and an average particle diameter of 1 to 15 µm (see inorganic phosphate compound, [0042]). The S/D ratio is simply determined by dividing the specific surface area by the average particle diameter. Abe discloses a ratio S/D of 0.33 or more and 50 or less. Although Abe does not explicitly disclose a range of 25 or more to 100 or less, Abe does disclose an overlapping In re Malagari, 182 USPQ 549.
Applicants argue no prior art of record recognizes the ratio S/D as a result-effective variable (P12/¶4). Abe recognizes the ratio S/D as a result-effective variable as detailed above.
Applicants argue there would be no further rationale for a skilled artisan reviewing Takijiri in view of Abe to optimize the properties to arrive at the ratio S/D as instantly claimed (P12/¶4). Abe discloses the particle diameter affects the formation of high conductive path and consistent quality and the specific surface area affects neutralization of HF (e.g., [0042]). Therefore, there would be a rationale for a skilled artisan reviewing Takijiri in view of Abe to optimize the properties to arrive at the ratio S/D as instantly claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725